Citation Nr: 1445654	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  14-24 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for residuals of pneumonia, to include a weakened immune system, a staph infection, and a heart condition.


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1953 to October 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2013).

Although the RO certified to the Board three separate issues on appeal, the Board finds that the Veteran asserts and the record reasonably raises one theory of entitlement for all of the claimed disabilities, i.e., that the disabilities on appeal are residuals of the Veteran's bouts of pneumonia that occurred in service.  As such, the Board recharacterized the issues as reflected on the cover page.

In his July 2014 substantive appeal, the Veteran requested a videoconference hearing at the RO before a Veterans Law Judge.  The RO scheduled the Veteran for an August 2014 hearing and sent him appropriate notification.  However, the Veteran failed to appear for the hearing, and he has not requested rescheduling.  As such, the Board finds that the Veteran has been afforded his opportunity for a hearing and that his request to testify before the RO or Board has been withdrawn.  38 C.F.R. § 20.704(d) (2013).


FINDING OF FACT

The Veteran does not have residuals of pneumonia that were present in service or are related to service or to an incident of service origin, including to his in-service bouts of pneumonia.



CONCLUSION OF LAW

The criteria for service connection for residuals of pneumonia, to include a weakened immune system, a staph infection, and a heart condition, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013)), defines VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  In this case, compliant VCAA notice was provided in a standard July 2012 letter.

The record also reflects that VA made reasonable efforts to obtain relevant records.  In this regard, the RO obtained the Veteran's available service treatment records (STRs), private treatment records, and VA treatment records.  The Veteran was also afforded a July 2013 VA examination and a May 2014 VA medical opinion addressing the Veteran's claimed disabilities.  The examination and opinion are adequate for adjudicative purposes.  The July 2013 examiner performed an in-person examination, and both examiners reviewed the Veteran's claims file and complaints before rendering definitive, objective opinions.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).

Regarding the Veteran's STRs, the RO has obtained the available STRs, to include the Veteran's 1955 separation examination and records of 1954 hospitalizations from the Office of the Surgeon General, Department of the Army.  The Board notes that the RO made a formal finding of unavailability of most of the Veteran's STRs and determined that they were destroyed in a fire at the National Archives and Records Administration in 1973.

The Veteran was notified of these circumstances in the June 2012 VCAA notice letter and again by telephone in April 2013.  VA has a heightened obligation to assist the Veteran in the development of the case, and to explain its findings and conclusions, as well as carefully consider the benefit of the doubt rule when records in the possession of the government are unavailable through no fault of the Veteran.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Here, the RO made attempts through several sources to obtain the Veteran's STRs, and the Board finds that the only available records have been obtained and that further attempts to obtain additional records would be futile.

Regarding treatment records for a staph infection and a heart condition, the records indicate that the Veteran underwent cervical spine surgery for an abscess at a private hospital and for heart conditions, and those private treatment records are not included in the Veteran's claims file.  However, as is discussed further below, the record does not indicate and the Veteran does not assert that those particular records would provide information necessary for substantiating the Veteran's claim.  As such, the Board finds that the lack of treatment records for a staph infection affecting the Veteran's cervical spine or for a heart condition is not prejudicial to the Veteran.

The duties to notify and to assist have been fulfilled, and there is no additional evidence that needs to be obtained prior to rendering a decision.

II.  Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In his February 2012 claim for benefits, the Veteran contends that the pneumonia, for which he was hospitalized in service, has resulted in current medical conditions.  Those alleged residuals of pneumonia include a weakened immune system, a staph infection, and a heart condition.

As mentioned above, the record contains limited STRs.  However, the available service records show that the Veteran was hospitalized twice in 1954 for primary atypical pneumonia, and his 1955 separation examination does not indicate any residuals from the pneumonia.

VA treatment records show that the Veteran reported a history of a staph abscess in 2001 that affected one of his vertebrae and infective endocarditis of the aortic valve which required surgery.  November 2001 private treatment records show that the Veteran underwent an operation for subacute bacterial endocarditis and aortic valve insufficiency, as well as other heart conditions.  Notably, treatment records do not show a diagnosis of a weakened immune system secondary to in-service pneumonia.

The record does not suggest and the Veteran does not contend that he has a current diagnosis of pneumonia.  Thus, the determinative question in this case is whether the Veteran has any claimed residual that is secondary to the pneumonia that occurred in service.

The record contains a February 2012 letter from a private doctor, Dr. B.L., indicating that the Veteran has been under his care since 2008 after the Veteran's primary doctor, Dr. A.L. retired.  Dr. B.L. indicated that Dr. A.L. apparently treated the Veteran for a long history of infections which as likely as not significantly affected his immune system and could be traceable to the Veteran's in-service bouts of pneumonia.  Dr. B.L. stated that the Veteran's weakened immune system most likely led to his attack of pericarditis in 1995 and a major staph infection in 2001 that caused serious heart problems and required multiple aortic valve surgeries.

The Board notes that the Veteran's wife submitted a July 2012 statement indicating that the Veteran was treated for pericarditis while they were vacationing in Turkey.  Her statement also indicated that during a trip to Sicily, the Veteran became ill due to a staph infection, affecting his spinal column and heart valves, for which he was treated at NYU Hospital and at Rusk Institute.  She also stated that although the Veteran was generally healthy, he had continual bronchial distress, coughs, nasal problems, and colds that lasted for several weeks at a time.

The July 2013 VA examiner noted a history of heart conditions, to include coronary artery disease, valvular heart disease, and pericarditis.  The examiner noted that, after service, the Veteran reported working at a television production company and that the Veteran did not recall having health problems during those years.  The examiner noted that the Veteran indicated that he suffered from an episode of pericarditis when on vacation in Turkey in 1995.  The Veteran reported being hospitalized in Turkey for 9 days and being treated with antibiotics in the ICU for the heart condition.  The examiner also noted the Veteran's history of the aortic valve surgery.

The examiner concluded that Veteran's claimed residuals were less likely than not incurred in or caused by his in-service bouts of pneumonia.  The examiner stated that as per history and records available, the Veteran completed his military service in 1955 without further problems after recovering from his pneumonia in 1954.  The examiner also stated that the Veteran went on doing well for many years before developing staph infections that affected his spine and heart, which he was able to combat as indicated by his living through multiple surgeries for such infections.  Further, the examiner noted that at the examination, the Veteran "appears to be doing quite well, appears younger that stated age, with sharp mind and quick step, and is still working part time at the age of 80!"

The examiner stated that she does not believe that the Veteran suffers from a weakened immune system and that he has never had a diagnosis related to such a condition.  She noted that the Veteran went on for over 40 years without a significant infection and that perhaps the hygienic conditions during his trips overseas contributed to the infections which subsequently required surgeries.

The May 2014 VA physician provided a similar opinion to the July 2013 examiner.  After review of the available records, the 2014 physician concluded that the Veteran's claimed condition is less likely than not incurred in or caused by the in-service pneumonia.  She noted that the record shows that the Veteran suffered from bouts of in-service pneumonia, and he returned to full duty and uneventfully separated from the military in 1955.  She stated that there is no documentation of any significant infections/illnesses, which would be expected if the Veteran had a weakened immune system, for the next 40 years after separation from service.  Moreover, the 2014 examiner cited medical literature supporting her conclusion that the Veteran's primary atypical pneumonia did not weaken his immune system or cause him to acquire a subsequent staph infection or heart condition.

In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  The Board is also mindful that it cannot make its own independent medical determination and that there must be plausible reasons for favoring one medical opinion over another.  Evans v. West, 12 Vet. App. 22, 31 (1998).  The Board may favor the opinion of one competent medical expert over that of another provided the reasons therefore are stated.  Winsett v. West, 11 Vet. App. 420, 424-25 (1998).

The Board finds that the VA examiners opinions provide significantly more probative value than Dr. B.L.'s letter.  The 2013 examiner performed an in-person examination and both VA physicians reviewed the Veteran's claims file, to include treatment records, before providing their opinions.  Dr. B.L. did not indicate that he reviewed the Veteran's claims file or consider the history that was the underpinning of the VA opinions.  Furthermore, the 2014 examiner cited medical literature to support her conclusion.  Thus, the Board affords more probative weight to the two VA examiners' opinions than Dr. B.L's opinion; thus, the evidence as to the nexus element of the claim weighs against the claim.

The Board acknowledges that the Veteran and his wife contend that he has experienced frequent infections since his in-service bouts of pneumonia.  While the Veteran and his wife believe that he suffers from residuals of pneumonia as a result of his in-service pneumonia, they have not shown that they have specialized training sufficient to render a competent opinion on the matter, as such matter requires medical expertise in this case due to its complex nature.  Accordingly, their opinions as to the etiology of any currently present pneumonia residuals are not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Veteran also stated in his October 2013 notice of disagreement that he believes that it is not fair that the lack of medical documents during the 40-year gap between his separation from service and subsequent infections be a reason for his denial for service connection because his doctor retired and closed his office, preventing him from obtaining such records.  However, the Board finds that the record does not indicate and that the Veteran does not contend that, even if such records were available, the records would provide a nexus, or link, between any alleged current pneumonia residuals and the Veteran's in-service bouts of pneumonia.  Thus, records from that doctor would not assist in substantiating the Veteran's claim.

The competent medical evidence does not relate the Veteran's post-service staph infections or heart conditions to service, to include his in-service pneumonia.  Additionally, regarding a weakened immune system, Congress has specifically limited entitlement to service-connection benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  See also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (current disability element of a service connection claim is satisfied when a claimant has a disability at the time a claim is filed or during the pendency of the claim).  Here, the most probative medical evidence indicates no diagnosis for a weakened immune system condition.  Thus, the Board finds that the preponderance of the evidence shows that the Veteran does not have residuals of pneumonia that were incurred in or a result of service, and service connection must be denied.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable to the instant appeal.  See 

38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for residuals of pneumonia, to include a weakened immune system, a staph infection, and a heart condition, is denied.



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


